Dear Mayor Langlinais:
The City of Broussard Volunteer Fire Department is funded by the City of Broussard and by donations it receives from the general public.  The donated funds are kept in a separate account from those funds appropriated by the City.  The fire department recently purchased gift certificates for its members as a token of appreciation for their past services and work in the community. You question whether or not the fire department may do this.
In sum, we believe that the purchase of gift certificates may have been inappropriate.  We understand that some of the members of the Broussard Volunteer Fire Department are compensated and, therefore, are public employees.  As such they may only receive compensation and/or benefits that they have earned.  Public employees are not allowed to receive bonuses or any other type of gratuitous, unearned payment.  A bonus is an additional payment for past services rendered as opposed to a salary increase for future services.
These gift certificates were purchased with public funds and given to the members as a token of appreciation for their past services, i.e. a bonus.  Article 7, Section 14 of the Louisiana Constitution specifically prohibits the donation of public funds.  A bonus is a donation.
For those members who are not compensated, we believe the purchase of gift certificates may be appropriate.  These members are not public employees.1 The donors may simply specify that the donated funds be used to compensate the volunteers or the donors may make direct donations to the department or members.  We do, however, recommend that you discuss this with the Louisiana Board of Ethics.
We trust that this adequately responds to your request.  If you have any questions or comments, please contact or office.  With kindest regards.
Yours very truly,
                              CHARLES C. FOTI, JR. Attorney General
                              BY: ____________________________ TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Attorney General Opinion Number 97-104.